                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )         Case No. 4:16 CV 180 CDP
                                          )
THE CITY OF FERGUSON,                     )
                                          )
      Defendant.                          )
                                          )

                        MEMORANDUM AND ORDER

      In recognition of the spread of the COVID-19 virus and the need to assist in

the preservation of public safety and health during this period of national

emergency,

      IT IS HEREBY ORDERED that the status hearing set for April 23, 2020

at 10:00 a.m. in Courtroom 14-South is cancelled. The Court continues to

regularly confer with the parties and the monitor regarding the continued progress

of the implementation of the Consent Decree and expects to send out an Order in

May or June of this year regarding the scheduling of the next status conference.



                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 2nd day of April, 2020.
